IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-21-00325-CR

                              IN RE JOSE MARTINEZ


                                Original Proceeding

                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-1356-C1


                            MEMORANDUM OPINION

       Roughly eight years after his conviction, Jose Martinez has asked this Court to

compel the trial court to rule on pending discovery motions by a writ of mandamus. The

referenced motions were not attached to the petition as was asserted by Martinez in the

petition. Without knowing when, as well as why, the motions were filed and why the

ruling by the trial court on the motions is necessary or appropriate, we have no choice

but to deny the petition.

       Accordingly, the “Motion for Writ of Mandamus” filed by Martinez on December

6, 2021, is denied without prejudice to filing a proper petition for writ of mandamus with
an appropriate record.    See TEX. R. APP P. 52.3; 52.7 (contents of petition and

appendix/record).



                                      TOM GRAY
                                      Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed December 22, 2021
Do not publish
[OT06]




In re Martinez                                                             Page 2